Citation Nr: 1534861	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  06-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sexual dysfunction, to include as secondary to a service-connected disability, including PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2006 and August 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a May 2008 decision, the Board denied entitlement to service connection for sexual dysfunction, a gastrointestinal disability, a left shoulder disability, and hypertension.  The Board also denied entitlement to a higher rating for PTSD.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded as to the service connection issues.  In a July 2009 Court order, the joint motion was granted, and the Board's May 2008 decision was vacated and remanded as to the issues of service connection for sexual dysfunction, a gastrointestinal disability, a left shoulder disability, and hypertension.  The appeal as to the issue of entitlement to a higher rating for PTSD was dismissed.  The case was returned to the Board.  

In a subsequent May 2014 Board decision, in pertinent part, the Board denied reopening the claim of entitlement to service connection for a back disability, finding that new and material evidence had not been submitted.  In the May 2014 decision, the Board also remanded the claims for entitlement to service connection for hypertension and sexual dysfunction for further development.  The Veteran again appealed to the Court.  In a joint motion for partial remand, the parties requested that the Board decision be vacated and remanded as to the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a back disability.  In a February 2015 Court order, the joint motion was granted, and the Board's May 2014 decision was vacated and remanded as to the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a back disability.  The other issues from the May 2014 Board decision were affirmed.  The case has again been returned to the Board.

The Virtual VA paperless claims processing system contains VA treatment records dated from December 2014 to March 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains the February 2015 joint motion for partial remand and a submission from the Veteran regarding outstanding VA treatment records dated in July 2014.  Other documents on VBMS are either duplicative or not pertinent to the present appeal.  

The issues of entitlement to service connection for a back disability; entitlement to service connection for hypertension; and entitlement to service connection for sexual dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2004 rating decision denied entitlement to service connection for a back disability based on the determination that there was no evidence that the one-time documented injury to the back in service caused a chronic back condition after service.

2.  New evidence received since the June 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied the claim of service connection for a back disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the June 2004 rating decision is new and material, and the claim for entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a back disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO issued a decision in March 1973 denying entitlement to service connection for a back disability because the Veteran failed to report for his scheduled VA examination.  The Veteran was notified of the March 1973 decision and of his appellate rights.  The Veteran did not appeal this decision, and therefore the March 1973 decision became final.  In October 2003, the Veteran filed a claim to reopen entitlement to service connection for a back disability.  The RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for a back disability.  The Veteran was notified of this decision by a letter dated in June 2004.  The Veteran filed a notice of disagreement as to this issue, and a statement of the case was issued in January 2005.  A substantive appeal was not received from the Veteran in response, and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year after the rating decision.  See 38 C.F.R. § 3.156 (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2015).  The Veteran filed the instant claim for entitlement to service connection for a back disability in August 2010.

At the time of the final rating decision in June 2004, whereby the RO denied service connection for a back disability, the evidence consisted of the Veteran's service treatment records, VA treatment records, private treatment records, and the Veteran's lay statements and buddy statements in support of his claim.  The Veteran's service treatment records revealed treatment for the back without a diagnosis in November 1966.  The Veteran's separation examination was negative for any findings regarding the spine, and the Veteran denied recurrent back pain on his report of medical history questionnaire.  The Veteran's post-service private treatment records revealed that the Veteran injured his back in June 1991.  A diagnosis of spondylosis of the lumbar spine was rendered in November 1996.  A statement from a private physician noted that when the Veteran received treatment in 1971, he did not complain of any back problems, but instead complained of left leg pain.  The buddy statements corroborated the Veteran's account of injuries to the back in service.  In June 2004, the RO denied the claim for entitlement to service connection for a back disability based on the determination that there was no evidence that the one-time documented injury to the back in service caused a chronic back condition after service.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the final denial in June 2004 includes medical treatises, Social Security Administration (SSA) records, private treatment records, VA treatment records, and a VA spine examination dated in July 2011.  The VA examination provided a current lumbar spine diagnosis and an etiology opinion.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in June 2004, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a back disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.




REMAND

Unfortunately, the Board finds that the Veteran's claims must be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In July 2014, the RO requested that the Veteran identify any private or VA medical treatment he had received since July 2011 for his hypertension or sexual dysfunction that was not already on file.  That same month, the Veteran indicated that he had been receiving ongoing treatment at the Omaha VA Medical Center (VAMC) from 2005 to the present for his hypertension and erectile dysfunction.  He requested that the RO obtain these treatment records.  A review of the entire claims file reveals treatment records from the Omaha VAMC up to 2011, and beginning again in 2014.  However, it appears as if treatment records from the Omaha VAMC for the period from 2011 to 2014 may be missing.  

Therefore, the RO should attempt to obtain any outstanding VA treatment records from the Omaha VAMC related to the Veteran's hypertension, sexual dysfunction, and back disability, to specifically include any treatment records from the period from 2011 to 2014.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.   Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and,
 	with his assistance, identify any outstanding records of 
	pertinent medical treatment from VA or private health 
	care providers for his hypertension, sexual 
	dysfunction, and his back disability.  Follow the 
	procedures for obtaining the records set forth by 
	38 C.F.R. § 3.159(c), to specifically include obtaining
   outstanding treatment records from the Omaha VAMC
   for the period from 2011 to 2014.  If VA attempts to
   obtain any outstanding records which are unavailable, 
   the Veteran should be notified in accordance with 
	38 C.F.R. § 3.159(e).  

2.   After the development has been completed to the
   extent possible, adjudicate the claims.  If any benefit 
   sought remains denied, furnish the Veteran and his
   representative a supplemental statement of the case
   and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


